                Case:
ILND 450 (Rev. 10/13)    1:19-cv-08023
                      Judgment in a Civil Action   Document #: 29 Filed: 06/04/20 Page 1 of 1 PageID #:296

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Republic Technologies (NA), LLC,

Plaintiff(s),
                                                                    Case No. 19 C 8023
v.                                                                  Judge Edmond E. Chang

Mamdouh Masood,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
          Defendant(s) shall recover costs from plaintiff(s).


            other: Judgment entered in favor of Plaintiffs and against Defendant in the total
amount of $20,753.44.

This action was (check one):

     tried by a jury with Judge     presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge Edmond E. Chang on a motion



Date: 6/4/2020                                                   Thomas G. Bruton, Clerk of Court

                                                                 /s/ Michael Wing, Deputy Clerk
